57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Walter WARREN, Appellant,v.Dora B. SCHRIRO;  James D. Purkett;  William Wade; ChristianKolom;  P. Cayabyab; Del Rosario;  S. Hallazgo;Bonnie Henson, Appellees.
No. 94-4097
United States Court of Appeals,Eighth Circuit.
Submitted:  June 13, 1995Filed:  June 16, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this 42 U.S.C. Sec. 1983 (1988) action claiming deliberate indifference to a serious medical need, Missouri inmate Walter Warren timely appeals the order of the District Court1 order dismissing certain defendants and granting summary judgment to the remaining defendants.  Having carefully reviewed the record and the parties' briefs, we conclude the District Court correctly entered judgment in favor of defendants.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri